       Case 1:20-cv-12017-RGS Document 53 Filed 09/01/21 Page 1 of 4




                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                    CIVIL ACTION NO. 20-12017-RGS

             SUN LIFE ASSURANCE COMPANY OF CANADA

                                     V.

                 HAROIAN IRREVOCABLE INSURANCE
                TRUST DATED APRIL 29, 1997, SYLVIA J.
                TARBELL, AS CO-TRUSTEE AND HENRY
                  A. HAROIAN, JR., AS CO-TRUSTEE
                   MEMORANDUM AND ORDER ON
                  PLAINTIFF SUN LIFE ASSURANCE
                      COMPANY OF CANADA’S


        ORDER ON DISTRIBUTION OF INTERPLEADER FUNDS

                             September 1, 2021

STEARNS, D.J.

      Plaintiff Sun Life Assurance Company of Canada (Sun Life) brought

this action for interpleader to resolve a dispute between siblings over death

benefits payable to a trust (the Haroian Irrevocable Life Insurance Trust

(Haroian Trust)). It is undisputed that defendants Henry A. Haroian, Jr. and

Sylvia Tarbell are designated as co-trustees of the Haroian Trust. According

to the terms of the Trust, proceeds of the Sun Life insurance policy are to be

paid to the Trustees upon the death of the remaining settlor. “The Trustee[s]

alone shall exercise each incident of ownership over each such policy [and]
        Case 1:20-cv-12017-RGS Document 53 Filed 09/01/21 Page 2 of 4




[t]he insurance company that has issued such policy shall recognize the

Trustee[s] as the absolute owner[s] of such policy.” Dkt. 52-1 The Trustees

are directed to first pay “any and all” federal and state inheritance and/or gift

taxes associated with the death of the surviving settlor of the trust (Henry A.

Haroian, Sr.) Id.; see also Dkt. #52 at 5. Consistent with Federal Rule of Civil

Procedure 22 and 28 U.S.C. §1335(a)(1), the court ordered Sun Life to

deposit the $257,776.95 in insurance proceeds with the Clerk of this court on

June 11, 2021. See Dkt #28.

      Sun Life later sought “a discharge from liability and an award of

attorneys’ fees and costs [$18,345.50 in fees and $601.02 in costs] from the

amount on deposit.” Dkt #40. After deleting some extraneous billings and

unexplained work, the court awarded Sun Life $14,516. The court taxed each

co-trustee for the tasks distinctly related to their contribution to the litigation

(5.90 hours to Tarbell and 25.30 hours to Haroian, Jr.), and allocated 18.50

hours of mutually shared tasks to be split between the co-trustees to be paid

to Sun Life. Therefore, in distributing the corpus to the co-trustees, $4,242

in fees and $300.51 in costs will be deducted from Tarbell’s portion and

$9,674 in fees and $300.51 in costs from Haroian, Jr.’s portion.

      On August 5, 2021, the court ordered the co-trustees to make their

respective claims to the Sun Life death benefit deposited with the court (less


                                         2
         Case 1:20-cv-12017-RGS Document 53 Filed 09/01/21 Page 3 of 4




the Sun Life fees and costs) by August 26, 2021. Tarbell filed a claim “as co-

trustee and co-beneficiary” on August 25, 2021 (to date, Haroian, Jr., the

other co-trustee, has not filed a claim). Dkt # 52. In her claim, Tarbell

acknowledges that an estate tax liability of $235,583 on her father’s estate

was due by August 18, 2020 to the Commonwealth of Massachusetts and that

she and Haroian, Jr., as principal beneficiaries of the estate, each paid half

to avoid interest or penalties. Tarbell asks the court to pay the co-trustees

their respective share of the estate tax, along with other financial obligations

of the Haroian Trust, including the Sun Life fees and costs awarded by the

court.

      As an initial matter, the court pays Sun Life the fees ordered in its

opinion dated August 3, 2021. As the remainder of the insurance proceeds

is inadequate to cover the Trust expenses listed in Tarbell’s claim and, as a

consequence, such decisions are undertaken jointly by the co-trustees, the

court issues the remainder of the funds to them in equal shares adjusted

according to the court’s Order on Sun Life’s fees.

                                      ORDER

      The court directs the Clerk of Court to disperse checks in the following

amounts from the monies deposited in this case in the interest-bearing Court

Registry Investment System (CRIS) in accordance with Local Rule Local Rule


                                       3
        Case 1:20-cv-12017-RGS Document 53 Filed 09/01/21 Page 4 of 4




67.2 of the United States Court for the District of Massachusetts and General

Order 16-03 – $14,516 to Sun Life Assurance Company of Canada c/o its

counsel Mirick O'Connell DeMallie & Lougee LLP, 100 Front Street,

Worcester, MA 01608-1477; $118,914.48 plus half of the accrued interest to

Henry A. Haroian, Jr., as Co-Trustee of Haroian Irrevocable Insurance

Trust; and $124,346.47 plus half of the accrued interest to Sylvia J. Tarbell,

as Co-Trustee of Haroian Irrevocable Insurance Trust, c/o William

Appleyard, 34 Mugford Street, Marblehead, Massachusetts 01945. The Clerk

will close this case.

                                   SO ORDERED.

                                   /s/ Richard G. Stearns ____ _____
                                   UNITED STATES DISTRICT JUDGE




                                      4
